Citation Nr: 1523385	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  08-16 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a sinus or allergic disorder.

3.  Entitlement to service connection for a thyroid disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for service connection for an upper-gastrointestinal (GI) disorder.

6.  Entitlement to service connection for a dermatologic disorder of the feet. 

7.  Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to May 25, 2010 and 50 percent since May 25, 2010. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant (the Veteran) is represented by: J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had qualifying (honorable) active duty service from July 1970 to July 1972, and from September 1975 to November 1979.  He also had non-qualifying service from May 1980 to March 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the RO in Indianapolis, Indiana.

While claims of entitlement to service connection for a back disorder and an upper GI disorder were previously denied in a July 1999 rating decision, the evidence of record at that time did not include service treatment records from the Veteran's qualifying period of service.  Those records were subsequently obtained in December 2005.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2014).  Accordingly, those issues have been characterized as reopened claims not subject to any predicate determination as to whether new and material evidence has been received.  

The Veteran submitted additional evidence directly to the Board in January 2015 and included a waiver of his right to have that evidence remanded to the RO for initial consideration.  

Although the issue of TDIU entitlement has not been adjudicated by the RO, the Board finds that it is a component of the rating issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The issue of TDIU entitlement is addressed in the REMAND below and is therein REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran has tension headaches which were not chronic in service and are not etiologically related to service, to include herbicide exposure therein, or to any service-connected disability.

2.  A sinus or allergic disorder was not chronic in service and is not etiologically related to service, to include herbicide exposure therein, or to any service-connected disability.

3.  A thyroid disorder was not chronic in service and is not etiologically related to service, to include herbicide exposure therein, or to any service-connected disability.

4.  Although the Veteran injured his back in service, symptoms of a back disability were not chronic in service, symptoms of arthritis were not continuous after service and did not become manifest to a compensable degree within a year of service separation; a current back disorder is not etiologically related to service or to any service-connected disability.

5.  A dermatologic disorder of the feet was aggravated beyond natural progress by a service-connected disability. 

6.  Gastroesophageal Reflux Disease (GERD) was aggravated beyond natural progress by a service-connected disability.  

7.  For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in service and are not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  A sinus or allergic disorder was not incurred in service and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

3.  A thyroid disorder was not incurred in service and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

4.  A back disorder was not incurred in service and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

5.  Aggravation of a dermatologic disorder of the feet, to include xerosis, calluses, onychomycosis, and tinea pedis, is proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).

6.  Aggravation of GERD is proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).

7.  Prior to May 25, 2010, the criteria for a disability rating for PTSD of 50 percent are met; the criteria for a disability rating in excess of 50 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

8.  Since May 25, 2010, the criteria for a disability rating for PTSD in excess of 50 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Proving service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was noted during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

A disease associated with exposure to certain herbicide agents listed in § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service, provided that such disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).

The Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

The Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  As of May 2008, these included gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, and ulcers) and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 32540-03 (2010).

Headaches

The Veteran is seeking service connection for headaches.  At different times he has described different dates of onset for headaches.  In a September 2006 statement, he stated "My headaches first beg[a]n after the fall I had during basic training in late July 1970."  In an April 2006 VA Interdisciplinary Assessment, the Veteran reported a history of closed head trauma during basic training.  He also reported having fallen down some stairs a few years later while rushing to go to work and having been knocked unconscious.  In a November 2005 statement, he recounted that, in August of 1977, he was admitted to the Misawa Air Force Base Hospital for almost 5 days for a back injury, and that is when the headaches became "more severe."  On a September 2006 VA Form 21-4138, the Veteran asserted that, some months after returning to California, he re-enlisted for duty at Point Mugu where his headaches became "extremely difficult."  

When the Veteran was examined at the start of his second qualifying period of service, in September 1975, and again just six months after separation from that period, in May 1980, all systems were clinically normal, including head and neurologic.  A headache disorder was not claimed or found.  Indeed, on concurrent reports of medical history, the Veteran reported that he had no frequent or severe headaches by history or currently.  To the extent the Veteran now asserts the onset of a chronic disorder during a qualifying period of service, this evidence directly contradicts such an assertion.  Simply put, the contemporaneous report of medical history given to a medical professional in the course of an examination in May 1980 is more credible than the Veteran's later statements made years after the fact in support of a claim for monetary benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony); see also Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). 

There is no question that the Veteran is competent to relate events as he remembers them.  Generally, lay evidence is competent with regard to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

Thus, competency is not at issue with regard to recounting the occurrence of headaches in service.  Rather, it is the accuracy of the Veteran's recent account of onset of chronic headaches during qualifying service, e.g., basic training, which the Board finds is lacking.  

Clinical records from the Veteran's subsequent non-qualifying service include a record of treatment on August 23, 1985 for complaint of nerves and headaches for three weeks.  The examiner noted signs and symptoms compatible with headaches - muscle tension in nature.  On September 6, 1985, the Veteran again complained of headaches and nerves.  On September 30, 1991, the Veteran complained of bad headaches.  An examination in January 1991 reveals that the Veteran's head and neurological system were clinically normal.  The Veteran again denied a history of, or current frequent or severe headaches.

Post-service records include an October 16, 1992 record of O.J. Ignacio, MD, noting occasional headaches, a January 20, 2000 record of J. Crease, MD with a diagnosis of tension headaches, and a June 6, 2000 record of C. Rasmussen, DC that the Veteran was in a motor vehicle accident the previous day and complained of sharp headaches after.  A September 8, 2008 VA Primary Care Clinic note also includes a diagnosis of tension headaches.  

Thus, the evidence substantiates current tension headaches; however, to the extent these represent a chronic disorder, the evidence does not substantiate chronicity during any qualifying period service.  

Tension headaches are not among the chronic diseases listed under 38 C.F.R. § 3.309(a), therefore the provisions for establishing continuity of symptomatology under 38 C.F.R. § 3.309(b) do not apply.  See Walker, 708 F.3d 1331.  

There is no medical opinion that purports to relate current headaches to qualifying service or to any service-connected disability.  While describing a headache is capable of lay observation, establishing the etiology of a chronic muscular-neurological disorder such as tension headaches requires medical knowledge and is not capable of lay observation.  In other words, while the Veteran may be competent to report that he had headaches in service and that he currently gets headaches, he is not competent to establish the chronicity in service of headaches or to link a current chronic disorder to headaches experienced in service.  

While the Veteran engaged in combat with the enemy during his service, he has not described the onset of headaches in connection with combat.  Rather, he has described the onset of headaches in relation to an accident in basic training, a slip-an-fall injury, and a back injury.  Therefore, while the combat rule generally applies to this Veteran, it does not aid him in establishing the chronicity of headaches in service or in relating a current chronic headache disorder to headaches experienced in service.  

To the extent the Veteran asserts his headaches are related to presumed exposure to herbicide agents, tension headaches are not among the diseases to which a presumption of service connection applies.  Moreover, there is no medical opinion that purports to relate headaches to presumed herbicide exposure.  Establishing such a relationship requires medical knowledge and is not capable of lay observation.  

In light of the facts found, the Board concludes that service connection for headaches is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Sinus/Allergic Disorder

The Veteran is seeking service connection for a sinus or allergic disorder.  He contends that his allergies began in August 1977 when he was hospitalized for a back injury (see statement dated November 2005).  He alternatively contends that he started experiencing sinus and allergy problems at Misawa Air Force Base in Japan.  He contends that, every evening while jogging, he came in contact with the odor from the cremation of bodies (see statement dated September 2006).  On a September 2006 VA Form 21-4138, the Veteran reported having suffered from a sinus or allergic condition since 1977, and that records should indicate this condition from 1977 to present.  

When the Veteran was examined at the start of his second qualifying period of service, in September 1975, and again just six months after separation from that period, in May 1980, all systems were clinically normal including the nose and sinuses.  A sinus or allergic disorder was not reported or found.  Indeed, on concurrent reports of medical history, the Veteran reported that he had no history of, or current, sinusitis or hay fever.  To the extent the Veteran now asserts the onset of a chronic sinus or allergic disorder during a qualifying period of service, this evidence directly contradicts such an assertion.  The Board finds the contemporaneous report of medical history given to a medical professional in the course of an examination in May 1980 to be more credible than the Veteran's later statements made years after the fact in support of a claim for monetary benefits.  See Pond, 12 Vet. App. at 345; Cartright, 2 Vet. App. at 25; Seng, 584 F.3d at 19.  While the Veteran is competent to describe sinus and allergic symptoms, it is the accuracy of the Veteran's recent account of onset of chronic sinus and allergic symptoms during qualifying service which the Board finds is lacking.  

During the Veteran's non-qualifying period of service, a January 1991 examination reveals that the head, nose, and sinuses were clinically normal and the Veteran denied a history of, or current, sinusitis and hay fever.  

The post-service evidence reflects that the Veteran has not been specifically evaluated for a current sinus or allergic disorder.  A VA examination in October 1996 notes without specific evaluation a diagnosis of chronic sinusitis "for years."  Nevertheless, to the extent there is a current chronic sinus or allergic disorder, the Board finds that it is not related to service.  

Sinusitis and allergies are not among the chronic diseases listed under 38 C.F.R. § 3.309(a), therefore the provisions for establishing continuity of symptomatology under 38 C.F.R. § 3.309(b) do not apply.  See Walker, 708 F.3d 1331.  

There is no medical opinion that purports to relate a sinus or allergic disorder to qualifying service or to any service-connected disability.  While describing sinus symptoms is capable of lay observation, establishing the etiology of a chronic sinus or allergic disorder requires medical knowledge and is not capable of lay observation.  In other words, while the Veteran may be competent to report that he had a stuffy nose in service and that he currently gets such symptoms, he is not competent to establish the chronicity in service of a sinus or allergic disorder or to link a current chronic disorder to symptoms he experienced in service.  

Regarding the Veteran's assertion that exposure to the smell of bodies being cremated caused his current symptoms, although the Veteran is competent to describe odors present in the air, he is not competent to state that air contained a specific toxic chemical or gas.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  

While the Veteran engaged in combat with the enemy during his service, he has not described the onset of sinus symptoms in connection with combat.  Rather, he has described the onset of sinus symptoms in relation to hospital treatment for a back injury and alleged exposure to the smell of cremated bodies on regular jogs on a base in Japan.  Therefore, while the combat rule generally applies to this Veteran, it does not aid him in establishing the chronicity of a sinus or allergic disorder in service or in relating a current chronic disorder to symptoms experienced in service.  

To the extent the Veteran asserts a current sinus or allergic disorder is related to presumed exposure to herbicide agents, sinus and allergic disorders are not among the diseases to which a presumption of service connection applies.  Moreover, there is no medical opinion that purports to relate a sinus or allergic disorder to herbicide exposure, and establishing such a relationship requires medical knowledge and is not capable of lay observation.  

In light of the facts found, the Board concludes that service connection for a sinus or allergic disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


Thyroid Disorder

The Veteran is seeking service connection for a thyroid disorder.  The Veteran apparently does not contend that the disorder actually began in service.  Rather, he contends that it is related to exposure to herbicide agents during his service in Vietnam.  In a statement received in September 2006, he reported that "On January 12, 2006, I [underwent] a complete [t]hyroid removal."  On a September 2006 VA Form 21-4138, he noted "I cannot say what the cause is for my thyroid condition.  However, with the many medical condition which I'm currently experiencing, there appears to be a connection between this and herbicides."  

When the Veteran was examined at the start of his second qualifying period of service, in September 1975, and six months after separation from that period, in May 1980, all systems were clinically normal, including the neck and endocrine system.  A thyroid disorder was not reported or found.  Indeed, on concurrent reports of medical history, the Veteran reported that he had no history of, or current, thyroid trouble.  

During the Veteran's non-qualifying period of service, a January 1991 examination reveals that the Veteran's neck and endocrine system were clinically normal and the Veteran denied a history of, or current, thyroid trouble.  

After service, a VA examination in October 1996 reveals that the endocrine system was still normal with exception of an atrophied right testicle.  A VA nursing note on November 3, 2003 reveals that an ultrasound was conducted for a fine needle aspiration and biopsy of the thyroid.  A VA Ear Nose and Throat evaluation on November 10, 2003 reveals a diffusely enlarged thyroid gland consistent with multinodular goiter established by ultrasound.  

Thyroid disorders are not among the chronic diseases listed under 38 C.F.R. § 3.309(a), therefore the provisions for establishing continuity of symptomatology under 38 C.F.R. § 3.309(b) do not apply.  See Walker, 708 F.3d 1331.  

There is no medical opinion that purports to relate a thyroid disorder to qualifying service or to any service-connected disability.  While describing thyroid symptoms, such as swelling and pain, is capable of lay observation, establishing the etiology of a chronic thyroid disorder requires medical knowledge and is not capable of lay observation.  

While the Veteran engaged in combat with the enemy during his service, he has not described the onset of thyroid symptoms in connection with combat.  Rather, he has described the onset of thyroid symptoms after service, and has related such symptoms to herbicide exposure.  Therefore, while the combat rule generally applies to this Veteran, it does not aid him in establishing the chronicity of a thyroid disorder in service or in relating a current chronic disorder to symptoms experienced in service.  

Thyroid disorders are not among the diseases to which a presumption of service connection based on herbicide exposure applies.  Moreover, there is no medical opinion that purports to relate a thyroid disorder to herbicide exposure, and establishing such a relationship requires medical knowledge and is not capable of lay observation.  

In light of the facts found, the Board concludes that service connection for a thyroid disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Back Disorder

The Veteran is seeking service connection for a current chronic back disorder.  On a November 2005 statement, he asserted that "In August of 1970, I fe[l]l from a rope while in training on the [o]bstacle course, which caused me to [b]e hospitalized for eight[ ]days at the Great Lakes Naval[...H]ospital with a back injury."  He also reported that "In August of 1977, while doing my daily exercise, I had another back injury[.  ]I was admitted to the Misiwa Air Force Base hospital for 4 almost 5 days."  He also reported that "In January of 1991, while working with a recycling crew in [G]reat [L]akes, I slipped on some cardboard, which caused me to fall off the truck."  

Service treatment records reveal that on March 24, 1977, the Veteran was admitted to the hospital for back pain.  A previous hospitalization in 1970/1970 for back pain was noted.  The Veteran complained of pain in the low back radiating to left knee posteriorly.  He stated that he had back problems since 1970, and that he fell when his left leg went out in 1971 and was to be boarded out of the Navy, but just did not return for appointment.  He reported pain off and on since then, worse since he came to Japan, as he is taking two martial arts classes and was running a lot.  The Veteran returned to duty March 28, 1977.  

When the Veteran was examined at the start of his second qualifying period of service, in September 1975, and again just six months after separation from that period, in May 1980, all systems were clinically normal, including the spine.  A back disorder was not reported or found.  Indeed, on concurrent reports of medical history, the Veteran reported that he had no history of, or current, recurrent back pain.  To the extent the Veteran now asserts the onset of a chronic back disorder during a qualifying period of service, his report in May 1980 directly contradicts such an assertion.  

The Board finds the contemporaneous report of medical history, given to a medical professional in the course of an examination in May 1980, to be more credible than the Veteran's later statements made years after the fact in support of a claim for monetary benefits.  See Pond, 12 Vet. App. at 345; Cartright, 2 Vet. App. at 25; Seng, 584 F.3d at 19.  While the Veteran is competent to describe back pain, it is the accuracy of the Veteran's recent account of onset of chronic back symptoms during qualifying service which the Board finds is lacking.  

During the Veteran's non-qualifying service, a November 3, 1986 report notes complaint of back problems.  An August 12, 1991 report notes complaint of low back pain for 6 weeks.  A January 1991 examination reveals that the Veteran's spine was clinically normal and the Veteran denied a history of, or current, recurrent back pain.  

Post service records include a July 24, 1992 report of O.J. Ignacio, M.D. which reveals that, on July 26, 1991, the Veteran was driving a double trailer.  In one of the stops he had to detach the second trailer.  There was some difficulty pulling the dolly up; he tried to jerk it open and, when it gave, he felt a snap and a pain in the neck and the whole right upper extremity became numb.  

On August 13, 1992, the Veteran was seen for pain in the low back and both legs.  An x-ray of lumbar spine was normal.  An MRI showed midline bulging of the annulus at S1 with early impingement of both left and right nerve root foramina.  On October 16, 1992, the Veteran was seen by O.J. Ignacio for back pain.  

An October 11, 1993 report of J.L. Millan, MD, reveals the Veteran's account dating the onset of his problem to July 26, 1991 associated with unhooking a trailer.  A CT scan on October 27, 1993 revealed minimal annular bulging noted at L5-S1.  

A December 23, 1993 report of D. Schreiber, MD reveals a history of injury to neck and back while employed as a truck driver in 1991.  The diagnosis was chronic lumbar sacral sprain with intermittent sciatica.  A January 24, 1995 report by the same provider characterizes the disorder as chronic lumbar strain with sciatica.

A February 7, 1994 report of the Veteran's chiropractor, C. Rasmussen, DC notes that the Veteran "has been a patient of mine since 10-29-91" and that he "injured his cervical spine and lower back subsequent to lifting a tractor-trailer hitch."  A June 12, 1995 report of the same provider specifies that the Veteran "was originally injured on July 26, 1991.  His injuries included a disc of the lower neck and one of the lower back."

In a June 6, 2000 report, Dr. Rasmussen noted that the Veteran was in his truck when he was rear ended by a second vehicle and was complaining of moderate, constant back pain since.

A February 23, 2001 report of L.N. Williams, MD of the Back Clinic of Southern Indiana notes that the Veteran was seen for back pain and suffered an initial injury secondary to a work accident in 1991.  He had L4-5 pain at the time, he improved with treatment, and he was doing fairly well until he was involved in a motor vehicle accident in June of 2000.  

Thus, although a current chronic back disorder of degenerative disc disease of the lumbar spine is substantiated; the chronicity of a back disorder in service is not substantiated.  Rather, the evidence demonstrates that the current disorder originated and became chronic after his last qualifying period service.  

Degenerative disc disease is not among the chronic diseases listed under 38 C.F.R. § 3.309(a).  Nevertheless, to the extent it may be considered a form of degenerative arthritis, the Board attaches greater credibility to the Veteran's contemporaneous accounts made to treatment providers relating the onset of chronic back symptoms to the 1991 injury than to his recent accounts purporting to establish continuity of symptomatology since service.  Because the Veteran was then seeking only medical treatment, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  The United States Court of Appeals for Veterans' Claims (Veterans Court) has observed that many principles espoused in the Federal Rules of Evidence have no place in veterans jurisprudence, see Flynn v. Brown, 6 Vet. App. 500, 503 (1994); however, the Veterans Court has also observed that recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons, see Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the Veteran's account contemporaneous with the 1991 injury, when the Veteran more recently presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond, 12 Vet. App. at 345; Cartright, 2 Vet. App. at 25.  

The Veteran was afforded a VA examination in February 2012.  The diagnosis was degenerative disc disease of the lumbar spine.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the service treatment records indicate one episode of acute low back strain in 1977 and there are no other treatment records for low back pain until after the accident in 1993 some 16 years later.  Since that time, the Veteran has had evidence of chronic low back pain which began after his accident in 1993.

An addendum dated December 2012 provides the same opinion as in February 2012; however, the rationale reflects review of additional records.  According to the examiner, the service treatment records indicate one episode of acute low back strain in 1977 and another note dated 1986 for low back pain.  The examiner found that this had obviously resolved when the Veteran was seen 2 years later.  The examiner reasoned that two episodes of acute low back pain from 1977 until 1993 do not demonstrate evidence of a chronic pattern.  They are quite simply 2 episodes of acute low back pain.  According to the examiner, this Veteran's chronic low back pain did not begin until he injured himself in a work-related accident in 1993 which in no way was related to his in service acute episode of lumbar muscle spasm in 1977.  The examiner also noted "who knows what happened to the Veteran's back in 1986 as this is one of the poorest written notes I have ever seen." 

Regarding the 1986 report, as discussed above, the Veteran's qualifying service ended in November 1979.  Therefore, the 1986 injury cannot form the basis of service connection.  

There is no medical opinion that purports to relate a current back disorder to qualifying service or to any service-connected disability.  While describing back symptoms is capable of lay observation, establishing the etiology of a chronic degenerative disorder such as degenerative disc disease requires medical knowledge and is not capable of lay observation.  In other words, while the Veteran may be competent to report that he had back pain in service and that he currently gets back pain, he is not competent to establish the chronicity in service of degenerative disc disease or to link a current chronic disorder to back pain or an injury experienced in service.  

While the Veteran engaged in combat with the enemy during his service, he has not described the onset of back pain in connection with combat.  Rather, he has described the onset of back pain in relation to an accident in basic training, a slip-an-fall injury, and an accident when falling from a recycling truck.  Therefore, while the combat rule generally applies to this Veteran, it does not aid him in establishing the chronicity of degenerative disc disease in service or in relating a current chronic back disorder to an injury or symptoms experienced in service.  

To the extent the Veteran asserts his degenerative disc disease is related to presumed exposure to herbicide agents, degenerative disc disease is not among the diseases to which a presumption of service connection applies.  Moreover, there is no medical opinion that purports to relate degenerative disc disease to herbicide exposure, and establishing such a relationship requires medical knowledge and is not capable of lay observation.  

In light of the facts found, the Board concludes that service connection for a back disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Dermatologic Foot Disorder

The Veteran is seeking service connection for a dermatologic or skin disorder affecting his feet and toenails.  He asserts that the disorder is related to his service-connected diabetes mellitus.  

The Veteran was afforded a November 2011 QTC examination at which time the diagnosis was eczema/athletes feet.  The examiner opined that it was less likely than not (less than 50 percent probability) incurred in or caused by an in service injury, event, or illness.  The examiner refused to say, without resorting to mere speculation, if the Veteran's current skin condition is related to his diabetes.  The explanation was that a dermatology consult was necessary and could not be obtained.  The examiner noted that dyshidrotic eczema is most often associated with asthma and allergies as well as contact dermatitis, however, there is no documented association specifically with diabetes.  

A VA examination skin examination in October 2012 reveals a diagnosis of eczema, tinea pedis (very mild), and onychomycosis.  The examiner opined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  The examiner opined that eczema, tinea, and onychomycosis are not caused by diabetes mellitus.  The examiner acknowledged that diabetes mellitus can complicate the healing process of these conditions, but found no clinical or medical evidence to support tinea, eczema, or onychomycosis being a result of diabetes mellitus.  

A September 2014 opinion was submitted from a private physician, H. Skaggs, MD.  The opinion is that it is as likely as not the service-connected diabetes aggravates the Veteran's xerosis, calluses, onychomycosis, and tinea pedis.  The rationale is that, it is well known that poor glucose control increases the risk for skin and foot manifestations and cutaneous complications from diabetes.  Generalized xerosis or dry skin is one of the most common foot conditions seen among patients with type 2 diabetes and it is caused by diabetes effects on sebaceous and sweat glands that control the moisture and lubrication of the foot.  In the absence of proper balance, the foot becomes overly dry leading to peeling, cracking, and calluses-all of which are noted by the Veteran's medical providers.  This in turn, leads to an increased risk of infection and further complications which could result in amputation of the limb.  

Thus, while the opinion evidence is against a causal role of diabetes in the Veteran's dermatologic conditions, there appears to be agreement as to service aggravation of the Veteran's dermatologic conditions.  The VA examiner and the Veteran's private physician essentially agree that, while diabetes mellitus does not directly cause these conditions, it aggravates them by preventing proper healing.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).  

In determining the extent of aggravation, the Board notes that diabetes mellitus was initially diagnosed in 1986.  Service examinations in September 1975, November 1977, May 1980, and January 1991 reveal normal findings for the skin and feet.  In May 1980, the Veteran reported no history of, or current, skin diseases.  

A VA examination in October 1996, after the diagnosis of diabetes, reveals that skin examination was normal except for the soles of feet.  The diagnoses were a calluses and onychomycosis of all toes.  An October 18, 2006 Podiatry Clinic consultation reveals diagnoses of xerosis and callouses.  A March 2010 QTC examination reveals an absence of hair and a diagnosis of severe eczema.  A February 22, 2012 dermatology clinic report includes a diagnosis of onychomycosis.  

Thus, the skin of the Veteran's feet was normal prior to the diagnosis of diabetes mellitus, and the onset of each of the currently diagnosed disorders is subsequent to the diagnosis of diabetes mellitus.  

While the Board could certainly order additional development to obtain a medical opinion as to the precise degree of aggravation, the Board finds that this is not necessary.  With resolution of all reasonable doubt in favor of the claim, the Board finds that all of the symptoms associated with the current xerosis, calluses, onychomycosis, and tinea pedis, are manifestations of the aggravation.  The Board therefore concludes that service connection for a dermatologic condition of the feet, to include xerosis, calluses, onychomycosis, and tinea pedis is warranted.  

Upper GI Disorder 

The Veteran is seeking service connection for an upper-GI disorder, which he contends is secondary to his service-connected PTSD and diabetes mellitus.  

A medical opinion has not been obtained by the RO to address this issue.  However, the Veteran submitted an opinion dated September 2014 by his private physician, H. Skaggs.  The opinion states that it is as likely as not his service-connected PTSD and diabetes aggravate his GERD.  The rationale is that, it is well established that diabetics experience gastrointestinal disorders, including reflux at a rate much higher than that of non-diabetics.  Diabetes is a systemic disease that may affect many organ systems, and the GI tract is no exception.  As with other complications of diabetes, the duration of the disorder and poor glycemic control seem to be associated with more severe GI problems.  It is also well established that PTSD is a significant aggravating factor of GERD as research has shown an increased incidence of gastroesophageal reflux symptoms in those with PTSD.  Dr. Skaggs reiterated that it is as likely as not that both the service-connected PTSD and type 2 diabetes aggravate the Veteran's GERD.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen, 7 Vet. App.at 448.  

In determining the extent of aggravation, the Board notes that diabetes mellitus was initially diagnosed in 1986.  Service examinations in September 1975, November 1977, May 1980, and January 1991 reveal normal findings for the abdomen and viscera.  In May 1980, the Veteran reported no history of, or current, frequent indigestion, stomach, liver, or intestinal trouble.  

The first reference to stomach problems appears in conjunction with the diagnosis of diabetes mellitus.  On September 6, 1985, the Veteran complained of his stomach bothering him.  On November 3, 1986, he complained of stomach problems.  On August 15, 1990, an x-ray of the upper GI system was interpreted by S.S. Reed, MD as showing a small pyloric channel ulcer.  On August 12, 1991, a complaint of an ulcer for 1 month was noted.  On May 28, 1993 and July 14, 1994, the Veteran also complained of an ulcer.  

Thus, the Veteran's upper-GI system was normal prior to the diagnosis of diabetes mellitus, and the onset of the currently diagnosed GERD is subsequent to the diagnosis of diabetes mellitus.  With resolution of all reasonable doubt in favor of the claim, the Board finds that all of the symptoms associated with the current GERD are manifestations of the aggravation.  The Board therefore concludes that service connection for GERD is warranted.  

Disability Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the VA Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The current appeal arises from a claim of entitlement to service connection for PTSD received at the RO in August 2005.  In a May 2007 rating decision, the RO granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective August 31, 2005.  During the course of the appeal, in a June 2010 rating decision, the RO granted an increased 50 percent disability rating for PTSD, but made the increase effective May 25, 2010.  Also during the course of the appeal, temporary total (100 percent) ratings have been assigned from June 6, 2005 to August 1, 2005, from April 5, 2006 to June 1, 2006, from October 15, 2007 to December 1, 2007, from April 25, 2009 to July 1, 2009, and from August 11, 2009 to October 1, 2009.  As no higher rating can be assigned for those periods, they are not for consideration here.  

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: a 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV)).

Upon review of all of the evidence, the Board finds that, while not all of the criteria for a 50 percent rating are met prior to May 25, 2010, the criteria for a 50 percent rating are more nearly approximated than those for a 30 percent rating.  

In so finding, the Board notes that the essential distinction between the 30 percent and 50 percent rating appears to center on whether interference with occupational function is intermittent or constant.  The criteria for the 30 percent rating include temporal qualifiers such as "occasional" and "intermittent" whereas the criteria for a 50 percent rating appear to contemplate a more consistent and ongoing impairment.  Here, the Veteran's symptomatology and impairment appears to be more ongoing and constant, with symptoms such as panic attacks described as daily.  

The Board has also considered the presence of daily suicidal ideation during the entire period on appeal (see September 2005 VA mental health assessment and February 2007 VA examination report).  Suicidal ideation is listed as an example of a symptom of the type and degree consistent with a 70 percent level.  Here, while the Board finds that suicidal ideation is not sufficient in itself to support a 70 percent rating, this symptomatology is considered as weighing in favor of a rating in excess of 30 percent.  

The evidence also reflects ongoing paranoia.  The September 2005 VA mental health assessment also reveals the Veteran's account that he feels that people are watching him and talking about him; his thought content was described as paranoid.  A February 5, 2008 Primary Care note reveals the Veteran feels that people are watching when he leaves the house; he feels people are staring and talking about him at stores.  

In addition, the Board also observes that the Veteran was hospitalized on five separate occasions for PTSD treatment during the period prior to May 25, 2010.  While 100 percent evaluations are already in effect for these periods, the presumed disruptive effect of these hospitalizations on overall productivity and reliability must be acknowledged.  

Based on this evidence, the Board finds that the evidence in favor of a 50 percent rating has attained relative equipoise with the evidence against a 50 percent rating.  With resolution of all reasonable doubt in the Veteran's favor, the Board concludes that a 50 percent rating is warranted for the period prior to May 25, 2010.  

While the Board finds that a 50 percent rating is appropriate, the Board also finds that a rating above 50 percent is not warranted for any period on appeal.  Regarding the criteria for a 70 percent rating, while the Veteran's PTSD affects all areas of his life to some extent, this is true of all rating levels.  However, the evidence does not establish "deficiencies" in most areas, such as school, work, family relations, judgment, thinking and mood due to the service-connected PTSD.  

The Board finds that the Veteran's symptomatology is not of the type and degree contemplated as "obsessional rituals which interfere with routine activities."  The report of VA examination in February 2007 reveals no evidence of obsessive or ritualistic behavior.  The report of a VA examination in May 2010 reveals what is characterized as inappropriate behavior.  The description provided was that the Veteran cleans compulsively.  However, there was no description of any interference with routine activities caused by this activity.  The report of a VA examination in November 2011 reveals no obsessive compulsive behaviors.  Thus, to the extent the Veteran does engage in obsessive behavior, it is of a very limited type which is not shown to interfere with routine activities.  

The Board finds that the Veteran's symptomatology is not of the type and degree contemplated as "speech intermittently illogical, obscure, or irrelevant."  A September 2005 VA mental health assessment reveals that the Veteran's speech was regular in rate and volume.  A February 6, 2007 VA Mental Health Clinic note reveals that speech was normal in rate, rhythm, and volume and vocabulary was appropriate.  

The report of VA examination in February 2007 reveals the Veteran's complaint of a difficulty explaining himself; however, the examiner found no obvious impairment of thought processes or communication.  The Veteran's speech was described as slow and deliberate; however no major speech abnormalities were noted.  

VA Mental Health Clinic notes on April 3, 2007, June 25, 2007, August 13, 2007, and September 26, 2007 reveal that speech was coherent.  VA Mental Health Clinic reports on October 12, 2007 and December 11, 2007 reveal that the Veteran's speech was clear and organized with regular rate and rhythm.  Reports in July 21, 2008 and August 25, 2008 reveal that speech and thought were unimpaired.  A November 3, 2009 report reveals that speech was soft and of normal rate, and that thought content was logical.  

The report of a VA examination in May 2010 reveals that speech was slow and the Veteran mumbled.  The report of a VA examination in November 2011 reveals normal rate and volume of speech.  The Veteran was described as articulate but slow to formulate verbal responses.  The report of a VA examination in October 2012 reveals that the Veteran's thinking was coherent and his speech was soft and slow with long pauses.  

In sum, while there are some abnormalities noted in the Veteran's speech, the type and degree of symptomatology contemplated as "speech intermittently illogical, obscure, or irrelevant" is not shown.  

While the Board acknowledges that the Veteran experiences daily panic attacks, the Board finds that the Veteran's symptomatology is not of the type and degree contemplated as "near-continuous panic or depression affecting the ability to function independently, appropriately and effectively."  The report of VA examination in February 2007 reveals the Veteran reported panic attacks lasting 30 to 45 minutes approximately 30 times in the past six months.  The report of a VA examination in May 2010 reveals that the Veteran suffers panic episodes of moderate frequency and, at one point, he appeared close to having a panic attack.  The report of a VA examination in May 2010 reveals daily panic attacks.  The reports of VA examinations in November 2011 and October 2012 reveal panic attacks more than once per week.  While the Veteran does appear to experience panic episodes daily, these are consistent with a 50 percent rating which contemplates panic attacks more than once per week, and the Veteran does not appear to experience such episodes of the degree contemplated for a 70 percent rating.  

Regarding depression, a September 2005 VA mental health assessment reveals complaint of increased mood swings for six weeks, as well as "some depression but not that bad."  His mood was depressed and his affect was congruent with mood.  A February 6, 2007 VA Mental Health Clinic note reveals that the Veteran's mood was "edgy" and his affect was reactive.  The report of VA examination in February 2007 reveals the Veteran's mood was depressed, rated at 7 out of 10.  An April 3, 2007 VA Mental Health Clinic note reveals mood "up and down" and affect mildly blunted.  A June 25, 2007 VA Mental Health Clinic report reveals mood was "ok" and affect was full range.  August 13, 2007 and September 26, 2007 VA Mental Health Clinic reports reveal that mood was "up and down" and "so-so" and that affect was full range.  An October 12, 2007 VA Mental Health Clinic report reveals that the Veteran's mood was "mellow" and his affect was appropriate and somewhat restricted.  A VA Mental Health Clinic report of December 11, 2007 reveals the Veteran's mood was "okay" and affect was appropriate and euthymic.  

A February 5, 2008 Primary Care note reveals the Veteran's account of feeling like he will cry but knowing he cannot.  He reported a rush of emotion; at times he sweats and shakes due to nervousness; he feels that he does not have control.  A January 12, 2009 VA Mental Health Clinic note reveals that affect was normal and mood was troubled.  A November 3, 2009 report indicates that the Veteran's mood was anxious and his affect was mood congruent.  The report of a VA examination in May 2010 reveals that the Veteran's affect was flat and he described his mood as "shitty."  The reports of VA examinations in November 2011 and October 2012 reveal that symptoms include depressed mood and anxiety, and disturbances of motivation and mood; his affect was depressed, anxious, or constricted.  

In sum, while the evidence does establish periods of depression, the Board finds that these periods do not result in symptomatology to such degree as affects the Veteran's ability to function independently, appropriately, and effectively.  

The Board finds that the Veteran's symptomatology is not of the type and degree contemplated as "impaired impulse control (such as unprovoked irritability with periods of violence)."  A September 2005 VA mental health assessment reveals that the Veteran's thought process was organized and goal directed.  A September 2005 VA mental health assessment reveals that the Veteran's insight and judgment were fair.  The report of VA examination in February 2007 reveals that the Veteran reported impaired impulse control primarily in the past.  VA Mental Health Clinic notes on February 6, 2007 and December 11, 2007 reveal that thought processes were coherent or organized, and insight and judgment were good.  An April 3, 2007 VA Mental Health Clinic note reveals that insight and judgment were adequate.  An August 13, 2007 VA Mental Health Clinic report reveals that the Veteran has been able to control his anger.  VA Mental Health Clinic reports on April 3, 2007, June 25, 2007, August 13, 2007, September 26, 2007, and October 12, 2007 reveal the Veteran's judgment and insight were adequate or fair.  Reports on July 21, 2008, August 25, 2008, and November 3, 2009 indicate the Veteran's judgment and insight were intact or within normal limits.  A February 5, 2008 Primary Care note reveals that the Veteran had thoughts of killing others, but had no current intent.  The reports of VA examinations in May 5010 and November 2011 reveal fair impulse control.  In November 2011, the examiner noted that the Veteran is often irritable and fears verbally exploding, though he is generally able to suppress his anger.  The report of a VA examination in October 2012 reveals that the Veteran's judgment was intact.  

The Board finds that the Veteran's symptomatology is not of the type and degree contemplated as "spatial disorientation."  A September 2005 VA mental health assessment reveals that the Veteran was oriented to time, place, and person.  The report of VA examination in February 2007 reveals the Veteran was fully oriented to person, place, and time.  Reports on July 21, 2008 and August 25, 2008 indicate the Veteran was oriented x3, and a report on November 3, 2009 indicates he was oriented x4.  The reports of VA examinations in May 2010 November 2011 reveal the Veteran was oriented to person, time, and place.  In October 2012 he was oriented to person, place, time, and situation.  

Also significant to disorientation are findings regarding hallucinations and delusions.  A February 6, 2007 VA Mental Health Clinic note reveals that the Veteran denied audio hallucinations or visual hallucinations.  The report of VA examination in February 2007 also reveals that hallucinations and delusions were denied; he appeared in good contact with reality.  VA Mental Health Clinic reports on April 3, 2007, June 25, 2007, August 13, 2007, September 26, 2007, October 12, 2007, and December 11, 2007 reveal the Veteran denied auditory hallucinations and visual hallucinations.  July 21, 2008 and August 25, 2008 reports reveal no hallucinations or delusions.  A February 5, 2008 Primary Care note reveals no hallucinations or delusions.  The reports of VA examinations in May 2010 and November 2011, reveal no delusions or hallucinations.  

The Board finds that the Veteran's symptomatology is not of the type and degree contemplated as "neglect of personal appearance and hygiene."  There is no assertion on the Veteran's part that he has symptomatology of this type and degree.  A September 2005 VA mental health assessment reveals that the Veteran was well groomed.  The report of VA examination in February 2007 reveals the Veteran was found to be nicely dressed and his grooming was excellent.  The report of a VA examination in May 2010 reveals he was neatly groomed, clean, and able to maintain minimum personal hygiene.  The report of a VA examination in October 2012 reveals that dress and appearance were appropriate.

The Board finds that the Veteran's symptomatology is not of the type and degree contemplated as "difficulty in adapting to stressful circumstances (including work or a work-like setting)."  The report of VA examination in February 2007 reveals that the Veteran did not articulate occupational dysfunction secondary to mental health symptoms.  The October 2012 VA examiner found that the Veteran's symptomatology most closely matched a difficulty in establishing and maintaining effective work and social relationships.  

Pertinent to the matter of occupational impairment are the Veteran's performance in testing of memory, concentration, and thinking.  A February 6, 2007 VA Mental Health Clinic note reveals that attention and concentration were both good; the Veteran's memory was grossly intact.  The report of VA examination in February 2007 reveals the Veteran denied memory loss or impairment; he denied difficulty concentrating or making decisions.

VA Mental Health Clinic reports on April 3, 2007, June 25, 2007, August 13, 2007, September 26, 2007, and October 12, 2007 reveal the Veteran's memory was grossly intact.  A December 11, 2007 report finds that his concentration and attention were fair.  Reports on July 21, 2008 and August 25, 2008 reveal that recent and remote memory were satisfactory.  A November 3, 2009 report indicates that concentration was poor.  A February 5, 2008 Primary Care note reveals that the Veteran forgets where he is going at times.  The report of a VA examination in May 2010 reveals attention /concentration problems (unspecified), and that remote and immediate memory were normal and recent memory was slightly impaired.  The report of a VA examination in November 2011 reveals that the Veteran reported problems with short-term memory.  His memory was found to be adequate for purposes of the examination.  There were no deficits in attention or concentration.  The Veteran was found to have mild memory loss such as forgetting names, directions, or recent events.  The report of a VA examination in October 2012 reveals that concentration was fair and memory was fair. 

In sum, while the Veteran's memory and concentration are clearly affected by his PTSD symptomatology, the Board emphasizes that the criteria for a 50 percent rating contemplate symptomatology of the type and degree characterized as impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  This description closely matches the Veteran's symptoms.  

The Board finds that the Veteran's symptomatology is not of the type and degree contemplated as "inability to establish and maintain effective relationships."  The Board emphasizes a significant distinction between "difficulty" as listed under the 50 percent criteria and "inability" as listed under the 70 percent criteria.  Simply demonstrating "difficulty" in establishing and maintaining effective relationships does not suggest that the criteria for a 70 percent rating are met.  

A September 2005 VA mental health assessment reveals that the Veteran had a girlfriend at that time and reported that he talks to her daily for years.  He reported having children and a few friends, and noted that he contacts them sometimes.  The report of VA examination in February 2007 reveals the Veteran's complaints of social isolation, difficulty leaving his home and dealing with people, and lack of friends.  The examiner found that, although he was experiencing some social impairment secondary to PTSD, this was felt to be relatively mild.  The report of a VA examination in May 2010 reveals the Veteran's relationships with his children were distant and strained, he had no social contacts ongoing, and his only leisure pursuits were a few solitary activities.  The report of a VA examination in November 2011 reveals that the Veteran had been living with his sister since October 2009, and also a nephew and grandchildren, and sometimes the Veteran's son.  He reported one friend living in Colorado with whom he would talk by phone when convenient.  He reported that he recently went to a restaurant, but became nervous after food was served and had to get his food to go.  He would sometime attend church, but preferred bible study because there were less people.  

The report of a VA examination in November 2011 reveals a finding that the Veteran has difficulty in establishing and maintaining effective work and social relationships.  Again, this is distinguished from an inability to do so.  The report of a VA examination in October 2012 reveals that the Veteran and nephew moved out of the house to an apartment.  He still reported an "OK" relationship with his sister.  His contact with his one close friend had dropped off - they last spoke by phone almost a year ago.  His relationships with his 2 sons were unchanged.  His recreational activities were also unchanged since the previous examination.  He still had not dated anyone or attempted to.  In sum, the Board finds that, while the Veteran clearly experiences difficulty in establishing and maintaining effective relationships, he is not unable to do so.  

The Board has considered the Veteran's frequent reports of sleep disturbance.  However, symptoms of this type are fully contemplated by the current 30 percent rating and do not suggest entitlement to any higher rating.  

The Board acknowledges what has been reported as suicidal ideation.  A September 2005 VA mental health assessment reveals the Veteran's report of daily suicidal ideation for 30 years, but no plan or intent currently.  The Veteran stated that he will not do it because he does not want to die.  A February 6, 2007 VA Mental Health Clinic note reveals that the Veteran denied suicidal ideation or homicidal ideation.  The report of VA examination in February 2007 reveals the Veteran reported daily suicidal ideation without intent or plan of harm.  VA Mental Health Clinic reports on April 3, 2007, June 25, 2007, August 13, 2007, September 26, 2007, October 12, 2007, December 11, 2007, and November 3, 2009 reveal the Veteran denied suicidal or homicidal ideation.  A February 5, 2008 Primary Care note reveals that the Veteran wishes life would end, but has no plan or current intent.  

The report of VA examination in May 2010 reveals the Veteran was feeling more hopeless about his future and frequently thinking about death as a form of panacea for his emotional distress.  He reported having frequent thoughts of death as a form of release from his feelings, but would then dismiss these thoughts because he would think about the full consequences of this behavior.  The report of a VA examination in November 2011 reveals his last suicide attempt was in the 80s.  The report of a VA examination in November 2011 reveals passive thoughts of suicide.  The report of a VA examination in October 2012 reveals that the Veteran had no suicidal ideation. 

While suicidal ideation is an example listed under the criteria for a 70 percent rating of the type and degree of symptoms that might contribute to occupational and social impairment with deficiencies in most areas, the presence of suicidal ideation is not itself probative of entitlement to a 70 percent rating unless the actual criteria for a 70 percent rating are met, i.e., occupational and social impairment with deficiencies in most areas.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992.  As discussed above, in this case, the criteria for a 70 percent rating are not met despite the presence of suicidal ideation.  While the Board acknowledges that the Veteran has a history of suicidal thoughts, the evidence does not establish that such symptoms have resulted in or substantially contributed to cause occupational and social impairment with deficiencies in most areas.  Moreover, the Board has considered this symptomatology in assigning a 50 percent rating despite the lack of many of the criteria for such a rating. 

In sum, while the evidence demonstrates occupational and social impairment with reduced reliability and productivity, the evidence does not demonstrate that the Veteran's PTSD has caused deficiencies in most areas.  Therefore, the criteria for a 70 percent rating are not met.  The Board also notes that the May 2010, November 2011, and October 2012 VA examiners were asked to select the most appropriate level of impairment, and did not select the criteria for the 70 percent rating.  This is probative evidence against entitlement to a 70 percent rating.  

Regarding the criteria for a 100 percent rating, the Board finds that the Veteran has not demonstrated total occupational and social impairment.  The Veteran has not asserted impairment to this degree and the clinical evidence does not demonstrate such impairment.  No clinician has opined that the Veteran's has total occupational and social impairment due to PTSD, and the May 2010, November 2011, and October 2012 VA examiners specifically found that he did not.  While the evidence demonstrates that the Veteran's psychiatric symptomatology causes some impairment in both occupational and social functioning, all compensable rating levels contemplate some degree of occupational and social impairment.  At no time pertinent to this appeal has there been total impairment in occupational and social functioning as contemplated by the symptoms exemplified in the rating criteria.  The gross impairment of behavior resulting in severe disorientation of the individual, as contemplated by the 100 percent rating criteria, is not evident in this case.  

The Board also finds that the GAF scores in this case are consistent with a 50 percent rating, but do not suggest a higher rating.  VA Mental Health Clinic reports on February 6, 2007, April 3, 2007, June 25, 2007, August 13, 2007, September 26, 2007, October 12, 2007, and December 11, 2007 reveal GAF scores of 65.  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

The report of VA examination in February 2007 reveals a GAF score of 55 was assigned when considering personality traits, a GAF score of 60 was assigned when considering only PTSD.  A VA Primary Care Intake report of February 5, 2008 reveals a GAF score of 60.  A GAF score of 55 was assigned in a March 12, 2009 Domiciliary note.  The report of a VA examination in May 2010 reveals a GAF score of 52.  The reports of a VA examination in November 2011 and October 2012 each reveal a GAF score of 59.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  The November 2011 and October 2012 reports also found that psychiatric symptoms cause mild to moderate impairment in social and occupational functioning.  

A GAF score of 45 was assigned in a January 12, 2009 Mental Health Clinic note indicating serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

While lower GAF scores were assigned during the Veteran's hospitalizations, a 100 percent rating is already in effect for those periods, and the Board has focused on the GAF scores and clinical findings during periods where lower ratings are in effect.  On balance, the GAF scores are reflective of moderate impairment and support a 50 percent rating.  

For these reasons, the Board finds that a disability rating for PTSD of 50 percent is warranted for the entire period, but that a preponderance of the evidence is against a rating in excess of 50 percent.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating; however, all the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, depressed mood, anxiety, suspiciousness, chronic sleep impairment, suicidal ideation, panic attacks, and mild memory loss are specifically included in the rating schedule, and the assigned 50 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards and the second step of the Thun analysis is not reached.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 

Duties to Notify and Assist

As the Board is granting service connection for GERD and a dermatologic disorder of the feet, those claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The Veteran does not assert that there has been any deficiency in the notice provided to him in October 2005, February 2006, May 2006, September 2006, December 2007, and March 2010 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has primarily identified VA treatment records and the RO has obtained those records.  The Veteran has also identified treatment from private providers including Dr Ignacio (records obtained September 27, 2006), Dr J. Crease (records obtained October 19, 2006), Dr. C. Rasmussen (records obtained September 31, 2006), and Dr. B. Heimer (records obtained October 16, 2006).  The Veteran also identified, and the RO requested records from Dr. G. Peirce.  The response received on October 10, 2006 was: "Patient not seen in this office since 1998 - no records available.  Only kept 7 years.").  There is no reasonable possibility that additional attempts to obtain records from this provider would prove fruitful.  

In addition, the Veteran was afforded VA examinations to address the etiology of the claimed back disorder.  The Veteran has made no specific allegations as to the inadequacy of the opinions.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the service connection claims involving headaches, a sinus/allergic disorder, or a thyroid disorder.  However, the Board finds that a VA examination is not necessary in order to decide these claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, the Board has found that the Veteran's assertions as to chronicity of headaches and a sinus/allergic disorder in service to be inaccurate.  The Veteran has essentially speculated as to the cause of his thyroid disorder.  In sum, the only evidence that these claimed disabilities are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 





ORDER

Service connection for headaches is denied. 

Service connection for a sinus/allergic disorder is denied. 

Service connection for a thyroid disorder is denied.  

Service connection for a back disorder is denied.  

Service connection for aggravation of a dermatologic disorder of the feet by service-connected diabetes mellitus is granted.  

Service connection for aggravation of GERD by service-connected diabetes mellitus is granted.

Prior to May 25, 2010, a disability rating for PTSD of 50 percent, but not higher, is granted.

Since May 25, 2010, a disability rating for PTSD in excess of 50 percent is denied.


REMAND

The Board has granted service connection for GERD and a dermatologic disorder of the feet, and has granted an increased disability rating for PTSD prior to May 25, 2010.  Upon implementation of the Board's decision, to include assignment of disability ratings for the newly service-connected disabilities, the issue of TDIU entitlement should be adjudicated.  

Accordingly, the issues of entitlement to TDIU is REMANDED for the following action:

After assignment of disability ratings for the service-connected GERD and dermatologic disorder of the feet, and assignment of the increased rating for PTSD, adjudicate the issue of TDIU entitlement.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This issue must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


